                                   1

                                   2

                                   3

                                   4

                                   5                                 UNITED STATES DISTRICT COURT

                                   6                             NORTHERN DISTRICT OF CALIFORNIA

                                   7                                         SAN JOSE DIVISION

                                   8

                                   9     SPACE DATA CORPORATION,                            Case No. 16-cv-03260-BLF
                                  10                    Plaintiff,
                                                                                            ORDER GRANTING IN PART AND
                                  11             v.                                         DENYING IN PART DEFENDANTS’
                                                                                            MOTION TO SEAL AT ECF 378
                                  12     ALPHABET INC., et al.,
Northern District of California
 United States District Court




                                                                                            [Re: ECF 378]
                                  13                    Defendants.

                                  14

                                  15          Before the Court is Defendants’ motion to seal their opposition brief to Plaintiff’s motion

                                  16   for leave to file a fifth amended complaint and certain exhibits thereto. ECF 378. For the reasons

                                  17   discussed below, the Court GRANTS IN PART and DENIES IN PART Defendants’ motion.

                                  18     I.   LEGAL STANDARD
                                  19          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  20   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of

                                  21   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  22   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong

                                  23   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.

                                  24   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to

                                  25   motions that are “more than tangentially related to the underlying cause of action” bear the burden

                                  26   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                  27   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                  28   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.
                                   1          Parties moving to seal documents must also comply with the procedures established by

                                   2   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request

                                   3   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   4   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   5   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   6   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                   7   tailored to seal only the sealable material” which “lists in table format each document or portion

                                   8   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                   9   document” that indicates “by highlighting or other clear method, the portions of the document that

                                  10   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                  11   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  12   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material
Northern District of California
 United States District Court




                                  13   is sealable.” Civ. L.R. 79-5(e)(1).

                                  14    II.   DISCUSSION
                                  15          The Court has reviewed Defendants’ sealing motion and the declarations of the designating

                                  16   parties submitted in support thereof. The Court finds that the parties have articulated compelling

                                  17   reasons to seal certain portions of one of the exhibits to Defendants’ opposition brief. The

                                  18   proposed redactions are generally narrowly tailored. The Court’s rulings on the sealing requests

                                  19   are set forth in the table below.

                                  20
                                         ECF      Document to be Sealed:               Result                        Reasoning
                                  21     No.

                                  22     378-4    Google’s Opposition to DENIED.                        Plaintiff, the designating party,
                                                  Space Data’s Motion for                               does not seek to seal any portion
                                  23              Leave to File Fifth                                   of this document. See Plaintiff’s
                                                  Amended Complaint                                     Response at 1, ECF 383.
                                  24

                                  25     378-5    Exhibit E to Kamber     DENIED.                       Plaintiff, the designating party,
                                                  Decl. i/s/o Google’s                                  does not seek to seal any portion
                                  26              Opposition to Space                                   of this document. See Plaintiff’s
                                                  Data’s Motion for Leave                               Response at 1, ECF 383.
                                  27              to File Fifth Amended
                                  28              Complaint

                                                                                         2
                                   1     ECF      Document to be Sealed:               Result                         Reasoning
                                         No.
                                   2     378-6   Exhibit G to Kamber         GRANTED as to the            Contains confidential and
                                   3             Decl. i/s/o Google’s        portions marked by           proprietary technical information
                                                 Opposition to Space         Plaintiff, the designating   relating to balloon coverage
                                   4             Data’s Motion for Leave     party, at 16:18-22;          simulations and assessing
                                                 to File Fifth Amended       17:3-6; 18:10.               balloon/platform performance;
                                   5             Complaint                   See ECF 383-1.               contains sensitive financial
                                                                                                          information. Ritchie Decl. ¶¶ 5, 6,
                                   6                                                                      ECF 383-2. Disclosure of this
                                   7                                                                      information may cause serious
                                                                                                          economic harm to Plaintiff. Id.
                                   8                                                                      ¶ 7.

                                   9
                                                                             DENIED as to the             Plaintiff, the designating party,
                                  10
                                                                             remainder.                   does not seek to seal the
                                  11                                                                      remainder. See Plaintiff’s
                                                                                                          Response at 1, ECF 383.
                                  12
Northern District of California




                                         378-7   Exhibit P to Kamber     DENIED.                          Plaintiff, the designating party,
 United States District Court




                                  13             Decl. i/s/o Google’s                                     does not seek to seal any portion
                                                 Opposition to Space                                      of this document. See Plaintiff’s
                                  14             Data’s Motion for Leave                                  Response at 1, ECF 383.
                                                 to File Fifth Amended
                                  15             Complaint
                                  16
                                       III.   CONCLUSION
                                  17          For the foregoing reasons, Defendants’ sealing motion at ECF 378 is GRANTED IN
                                  18   PART and DENIED IN PART. For any request that has been denied in whole or in part, if the
                                  19   designating party has not already publicly submitted the properly redacted version of the
                                  20   documents, the submitting party shall file the unredacted (or lesser redacted) documents into the
                                  21   public record no earlier than 4 days and no later than 10 days from the filing of this order.
                                  22

                                  23          IT IS SO ORDERED.
                                  24   Dated: January 22, 2019
                                  25                                                    ______________________________________
                                  26                                                    BETH LABSON FREEMAN
                                                                                        United States District Judge
                                  27

                                  28
                                                                                         3
